HALL, Judge
(dissenting).
I respectfully dissent, primarily on the basis that the writ application does not disclose any prejudice or irreparable injury resulting from the interlocutory order complained of justifying the exercise of this court’s supervisory jurisdiction, and applicant will ultimately have an adequate remedy by appeal from any adverse judgment.
Even if the district court erred as a matter of procedure in ordering the joinder of the mortgagee as a party in response to defendant’s motion for summary judgment, this court should do nothing more than set aside the order and remand for further proceedings, without prematurely attempting to express an opinion on and adjudicate the respective rights and obligations of the parties on the status of the record at this point in the litigation.